Lawrence, Judge:
When this appeal for a reappraisement was called for hearing, there was no appearance on behalf of plaintiff and the case was ordered submitted by the court.
*636An examination of the official record discloses no reason for disturbing the presumptively correct value for the merchandise found by the appraiser.
I, therefore, find and hold the proper dutiable value of the merchandise covered by this appeal to be the value found by the appraiser.
Judgment will be entered accordingly.